             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

RUSSELL McLEOD,                              )
                                             )
                     Plaintiff,              )
                                             )
vs.                                          )          NO. CIV-19-0138-SM
                                             )
COMMISSIONER OF SOCIAL                       )
SECURITY,                                    )
                                             )
                     Defendant.              )

                                         ORDER

       Plaintiff Russell McLeod filed a complaint seeking review of the denial of disability

benefits and a motion to proceed in forma pauperis. Pursuant to General Order 16-4, the

matter was referred to Magistrate Judge Suzanne Mitchell. Judge Mitchell has issued a

Report and Recommendation recommending that plaintiff’s motion be granted in part and

denied in part.

       Plaintiff has failed to object to the Report thereby waiving his right to appellate

review of the factual and legal issues it addressed. Casanova v. Ulibarri, 595 F.3d 1120,

1123 (10th Cir. 2010). The court ADOPTS the Report and Recommendation [Doc. # 3].

Plaintiff’s Application to Proceed IFP [Doc. # 2] is GRANTED IN PART and DENIED

IN PART. Plaintiff is ORDERED to make a $50.00 payment to the district court clerk

by April 1, 2019, and thereafter shall pay $50.00 on or before the first day of each month

until the full $400 filing fee is paid in full. Failure to comply with this payment schedule

may result in this case being dismissed without prejudice.
IT IS SO ORDERED.

Dated this 13th day of March, 2019.




                                      2
